
	

114 SRES 465 IS: Supporting the United States solar energy industry in its effort to bring low-cost, clean, 21st-century solar technology into homes and businesses across the United States.
U.S. Senate
2016-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 465
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2016
			Mr. Heinrich (for himself and Mr. Gardner) submitted the following resolution; which was referred to the Committee on Energy and Natural Resources
		
		RESOLUTION
		Supporting the United States solar energy industry in its effort to bring low-cost, clean,
			 21st-century solar technology into homes and businesses across the United
			 States.
	
	
 Whereas the solar energy industry has reached 1,000,000 solar installations nationwide, a milestone that marks just the beginning of the role of solar energy as a mainstream power source;
 Whereas although decades elapsed before the solar energy industry reached the 1,000,000 installation milestone, the solar energy industry projects that the solar energy industry will reach 2,000,000 installations in just 2 more years;
 Whereas, as of December 2015, there are over 27 gigawatts of cumulative solar electric capacity operating in the United States, which is enough energy to power more than 5,400,000 average homes in the United States;
 Whereas, as of December 2015, the United States solar energy industry provides employment opportunities for more than 208,000 solar workers in all 50 States and the solar energy industry is creating jobs at a rate 12 times higher than the rate of employment growth in the overall economy;
 Whereas the United States solar energy industry is a leading employer of minorities, women, and veterans;
 Whereas there are nearly 4,000 primary and secondary schools in the United States with active solar energy systems, which means that more than 2,700,000 students in the United States attend solar schools;
 Whereas the cost of solar energy has dropped by 70 percent in the last 7 years and solar energy has brought billions of dollars in new investments to communities across the United States;
 Whereas continued decreases in cost, new financing models, and innovative programs, such as community solar, have made solar power accessible to millions of homeowners of many incomes and backgrounds;
 Whereas grid-connected solar energy reduces carbon emissions by more than 31,000,000 metric tons annually;
 Whereas, by 2020, solar electric capacity will quadruple in size to nearly 100 gigawatts and employment in the solar energy industry will more than double to 420,000 workers in the United States; and
 Whereas, having reached the milestone of 1,000,000 solar installations in the United States, solar energy should be supported by sound policies and continued private sector innovation and ingenuity that will propel the United States forward to a stronger economy and well-paying jobs: Now, therefore, be it
		
	
 That the Senate supports the United States solar energy industry in its effort to bring low-cost, clean, 21st-century solar technology into homes and businesses across the United States.